Order unanimously affirmed, without costs. Memorandum: The Justice at Special Term who saw and heard the witnesses was in the best position to judge their credibility. We agree with his finding that there was no evidence of fraud or intentional wrongdoing on the part of respondent Hill. “We are required (Election Law, § 330) to construe liberally the Election Law to the end that the voters be afforded the fullest opportunity to exercise their franchise ” (Matter of Jones v. Gallo, 37 A D 2d 793, 794). Bearing this principle in mind, and recognizing the broad powers granted to the Supreme Court to make such orders as fairness and justice require in election eases (Matter of Rosen v. McNab, 25 N. Y 2d 798, 799), we concur in Special Term’s denial of the petition and also in the memorandum at Special Term, Stiller, J. (Appeal from order of Erie Special Term in proceeding to invalidate nominating petitions.) Present — Marsh, P. J., Witmer, Moule, Mahoney and Goldman, JJ.